Examiner’s Note
Examiner called Applicant’s representative John B. Conklin on April 14, 2022 and April 27, 2022, to propose an examiner’s amendment to put the claims in condition for allowance, and suggest some minor changes to clarify antecedent basis, respectively.  On May 9, examiner contacted applicant’s representative again to request a copy of the updated proposed amendment and applicant’s representative emailed to examiner a copy of the updated proposed amendment.  See Examiner's Amendment below.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation and email from Attorney John B. Conklin (Reg. No. 30,369) on May 9, 2022.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
1. 	(Currently Amended) An electronic device comprising: 
a processor, and 
a memory coupled to the processor and having processor-executable instructions stored thereon, which when executed cause the processor to implement operations including: 
obeying, by the electronic device, an anti-roll back (ARB) enforcement policy from a software provisioning server[[,]];
transmitting, by the electronic device, an ARB exception request to the software provisioning server[[,]];
in response to the transmission of the ARB exception request to the software provisioning server, receiving, by the electronic device, the ARB exception associated with software for overrunning the ARB enforcement policy of the electronic device, 
wherein the ARB exception comprises a signature of the ARB exception and a revision number of the software and provides a controlled and secure roll back based on the revision number and the signature of the ARB exception,  
wherein the ARB exception is based on a signature-validated delegate ARB exception associated with the software, the signature-validated delegate ARB exception being associated with a delegate-ARB-exception-transmitting software provisioning server and the software provisioning server,
wherein the delegate ARB exception comprises a signature of the delegate ARB exception, a delegate policy for the ARB exception, and the revision number of the software, and
wherein the ARB exception associated with the software is based on the delegate policy and the revision number of the software;
checking, by the electronic device, validity of the signature of the ARB exception[[,]]; and
executing, by the electronic device, the software having the revision number so as to overrun the ARB enforcement policy when the signature of the ARB exception is valid.  

4. 	(Currently Amended) The electronic device according to claim 1, wherein the processor is 
obtain a first key associated with the signature of the ARB exception[[,]]; and
check the validity of the signature of the ARB exception using the first key. 

5. 	(Currently Amended) The electronic device according to claim 1, wherein the ARB exception further comprises a second key associated with the software, and wherein the processor is configured to: 
check the validity of the signature of the software using the second key[[,]]; and 
execute the software having the revision number so as to overrun the ARB enforcement policy when the signature of the ARB exception is valid and the signature of the software is valid.  

7. 	(Currently Amended) The electronic device according to claim 1, wherein the processor is 

8. 	(Currently Amended) The electronic device according to claim 1, further comprising a transceiver configured to cooperate with the processor to:
transmit an ARB exception request associated with the software to a software provisioning server[[,]]; and
receive the ARB exception from the software provisioning server in response to the transmission of the ARB exception request to the software provisioning server.

9. 	(Currently Amended) The electronic device according to claim 1, further comprising a transceiver configured to cooperate with the processor to[[:]] receive the ARB exception in a software bundle comprising the software. 

10. 	(Currently Amended) A software provisioning server comprising: 
a processor and a transceiver configured to cooperate and provide at least the following operations: 
receive a delegate [[an]] anti-roll back (ARB) exception associated with the software from a second software provisioning server, 
wherein the delegate ARB exception comprises a signature of the delegate ARB exception, a delegate policy for an ARB exception, and a revision number of the software, 
check [[the]] a validity of the signature of [[a]] the delegate ARB exception associated with the software from the second software provisioning server[[,]]; 
in response to determining the signature is valid, determine the ARB exception associated with the software based on the delegate policy and the revision number of the software,
wherein the ARB exception is for overrunning an ARB enforcement policy in an electronic device, and
wherein the ARB exception comprises a signature of the ARB exception and a revision number of the software[[,]]; and 
provide the ARB exception to the electronic device.

11. 	(Currently Amended) The software provisioning server according to claim 10, wherein 
the processor is further configured to determine a second delegate ARB exception associated with the software, wherein the second delegate ARB exception comprises a second signature of the second delegate ARB exception, a second delegate policy for the ARB exception, and a revision number of the software[[,]]; and
the transceiver is configured to cooperate with the processor to transmit the delegate ARB exception to another software provisioning server.

13. 	(Currently Amended) The software provisioning server according to claim 10, wherein 
the transceiver is further configured to cooperate with the processor to receive a third key associated with the delegate ARB exception from the ; and	
the processor is further configured to check the validity of the signature of the delegate ARB exception using the third key.

14. 	(Currently Amended) The software provisioning server according to claim 10, wherein the transceiver is further configured to cooperate with the processor to:
receive an ARB exception request associated with the software from the electronic device[[,]]; and
transmit the ARB exception to the electronic device in response to the reception of the ARB exception request from the electronic device.

15. 	(Currently Amended) A method applied to an electronic device, the method comprising: 
obeying, by the electronic device, an anti-roll back (ARB) enforcement policy from a software provisioning server[[,]];
transmitting, by the electronic device, an ARB exception request to the software provisioning server[[,]];
in response to the transmission of the ARB exception request to the software provisioning server, receiving, by the electronic device, the ARB exception associated with software for overrunning the ARB enforcement policy of the electronic device, 
wherein the ARB exception comprises a signature of the ARB exception and a revision number of the software and provides a controlled and secure roll back based on the revision number and the signature of the ARB exception,  
wherein the ARB exception is based on a signature-validated delegate ARB exception associated with the software, the signature-validated delegate ARB exception being associated with a delegate-ARB-exception-transmitting software provisioning server and the software provisioning server,
wherein the delegate ARB exception comprises a signature of the delegate ARB exception, a delegate policy for the ARB exception, and the revision number of the software, and
wherein the ARB exception associated with the software is based on the delegate policy and the revision number of the software;
checking, by the electronic device, validity of the signature of the ARB exception[[,]]; and
executing, by the electronic device, the software having the revision number so as to overrun the ARB enforcement policy when the signature of the ARB exception is valid.  

16. 	(Currently Amended) A method applied to a software provisioning server, the method comprising:
receiving a delegate [[an]] anti-roll back (ARB) exception associated with the software from a second software provisioning server, 
wherein the delegate ARB exception comprises a signature of the delegate ARB exception, a delegate policy for an ARB exception, and a revision number of the software[[,]]; 
checking a validity of the signature of [[a]] the delegate ARB exception associated with the software from the second software provisioning server[[,]]; 
in response to determining the signature is valid, determining the ARB exception associated with the software based on the delegate policy and the revision number of the software,
wherein the ARB exception is for overrunning an ARB enforcement policy in an electronic device, and
wherein the ARB exception comprises a signature of the ARB exception and a revision number of the software[[,]]; and
providing the ARB exception to the electronic device.

18. 	(Currently Amended) The method according to claim 15, wherein the ARB exception further comprises an identity of the software, and wherein the method further comprises[[:]] identifying the software having the revision number to be executed based on a identity of the software.

20. 	(Currently Amended) The method according to claim 16, further comprising:
determining a second delegate ARB exception associated with the software, 
wherein the second delegate ARB exception comprises a second  signature of a second delegate ARB exception, a second delegate policy for the ARB exception, and a second revision number of the software[[,]]; and
transmitting the second delegate ARB exception to another software provisioning server.

21.	(Currently Amended) The method according to claim 16, including receiving a third key associated with the delegate ARB exception from the second software provisioning server, and checking the validity of the signature of the delegate ARB exception using the third key.



Response to Amendment
This communication is in response to the amendment filed on 02/10/2022. The Examiner acknowledges amended claims 1-11 and 13-21. Claim 12 has been canceled and claim 21 has been added. Claims 1-11 and 13-21 are pending and claims 1-11 and 13-21 are allowed.  Claims 1, 10, 15, and 16 is/are independent. 

The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant's amendments.
Claims 1, 4-5, 7-11, 13-16, 18, 20, and 21 have been amended with this Examiner’s amendment.
Applicant's arguments/amendments as to claim 12 and claim 16 and their respective dependent claims (page 9, 3rd paragraph-5th paragraph) have been fully considered and are persuasive. As to claims 1 and 15 and their respective dependent claims, applicant’s amendments and the examiner’s amendment together overcome the rejection of record.
	
		
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered and are persuasive. The rejection to the claims 1-11 and 13-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments as to claim 12 and claim 16 and their respective dependent claims (page 9, 3rd paragraph-5th paragraph), and in view of the applicant’s amendments and examiner’s amendment as to claims 1 and 15 and their respective dependent claims.

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Semenzato et al. U.S. Patent No. 8745612 (hereinafter “Semenzato”) in view of Asokan et al. U.S. Publication 20080195868 (hereinafter “Asokan”), Earl et al. U.S. Publication 20030233648 (hereinafter “Earl”), and Le Rudulier et al. U.S. Publication 20170228558 (hereinafter “Le Rudulier”)) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claims 1 and 10 the closest prior art does not disclose at least the following limitations in the recited context:


CLAIM 1
wherein the ARB exception is based on a signature-validated delegate ARB exception associated with the software, the signature-validated delegate ARB exception being associated with a delegate-ARB-exception-transmitting software provisioning server and the software provisioning server,
wherein the delegate ARB exception comprises a signature of the delegate ARB exception, a delegate policy for the ARB exception, and the revision number of the software, and
wherein the ARB exception associated with the software is based on the delegate policy and the revision number of the software;

CLAIM 10

receive a delegate anti-roll back (ARB) exception associated with the software from a second software provisioning server, 
wherein the delegate ARB exception comprises a signature of the delegate ARB exception, a delegate policy for an ARB exception, and a revision number of the software, 
check a validity of the signature of the delegate ARB exception associated with the software from the second software provisioning server; 
in response to determining the signature is valid, determine the ARB exception associated with the software based on the delegate policy and the revision number of the software,

Rather, Semenzato discloses preventing installation of superseded software programs unless there is a manual override [Semenzato para. 3:23-25, 7:51-56, 10:4-8, 11:49-50, 13:27-29]. 
However, Semenzato does not disclose at least the features of the independent claims quoted above.  
To this, Asokan adds validating a signature of a software package and executing the validated software [Asokan, figure 3, P307, P315, para. 28, 31]. Earl adds a server installing software on another server, and then the other server installing the software on various nodes [Earl, para. 31]. Le Rudulier adds generating a delegation policy [Le Rudulier, para. 28].
However, the combination of Semenzato, Asokan, Earl, and Le Rudulier does not teach at least the features of the independent claims quoted above.  
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1, 10, 15, and 16, features corresponding to those of independent claim(s) 1, 10, 15, and 16 in their respective contexts. Therefore, the independent claim(s) 1, 10, 15, and 16 is/are allowed.
Dependent claims 2-9, 11, 13-14, and 17-21 are allowed in view of their respective dependence from independent claim(s) 1, 10, 15, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494